IN THE SUPREME COURT OF APPEALS OF WEST VIRGINIA

                       January 2018 Term                 FILED
                                                       May 25, 2018
                                                         released at 3:00 p.m.
                                                     EDYTHE NASH GAISER, CLERK
                         No. 14-1339                 SUPREME COURT OF APPEALS
                                                          OF WEST VIRGINIA



     CALIFORNIA STATE TEACHERS’ RETIREMENT SYSTEM,
    AMALGAMATED BANK AS TRUSTEE FOR THE LONGVIEW
        COLLECTIVE INVESTMENT FUNDS, MANVILLE
   PERSONAL INJURY SETTLEMENT TRUST, DERIVATIVELY ON
  BEHALF OF MASSEY ENERGY COMPANY, PHILIP R. ARLIA, AND
                        BRIAN LYNCH,
                  Plaintiffs Below, Petitioners,

                                v.

 DON L. BLANKENSHIP; BAXTER F. PHILLIPS, JR.; DAN R. MOORE;
  E. GORDON GEE; RICHARD M. GABRYS; JAMES B. CRAWFORD;
BOBBY R. INMAN; ROBERT H. FOGLESONG; STANLEY C. SUBOLESKI;
       J. CHRISTOPHER ADKINS; JEFFREY M. JAROSINSKI;
           M. SHANE HARVEY; AND MARK A. CLEMENS,
                  Defendants Below, Respondents,

                               and

   MASSEY ENERGY COMPANY, A DELAWARE CORPORATION,
             Nominal Defendant Below, Respondent.


          Appeal from the Circuit Court of Kanawha County
                   Honorable Charles E. King, Jr.
                     Civil Action No. 10-C-715

                           AFFIRMED


                     Submitted: March 6, 2018
                       Filed: May 25, 2018
Badge Humphries, Esq.                         A. L. Emch, Esq.
Lewis Babcock L.L.P.                          Jonathan L. Anderson, Esq.
Sullivan’s Island, South Carolina             Albert F. Sebok, Esq.
       and                                    Jackson Kelly PLLC
Anne McGinness Kearse, Esq.                   Charleston, West Virginia
Motley Rice LLC                               Counsel for Respondents Moore,
Mount Pleasant, South Carolina                Gee, Gabrys, Crawford, Inman,
Lead Counsel for Petitioners                  Foglesong, and Suboleski

Carl N. Frankovitch, Esq.                     Thomas V. Flaherty, Esq.
Frankovitch, Anetkis, Simon,                  Flaherty Sensabaugh Bonasso PLLC
Decapio & Pearl LLP                           Charleston, West Virginia
Weirton, West Virginia                        Counsel for Respondents
Counsel for Petitioner Arlia and              Blankenship, Phillips, Adkins,
Executive Committee Member                    Jarosinski, Harvey, and Clemens

Kevin A. Seely, Esq., pro hac vice            Jeffrey K. Phillips, Esq.
Robbins Arroyo, LLP                           Steptoe & Johnson PLLC
San Diego, California                         Lexington, Kentucky
Executive Committee Member                           and
                                              Mitchell A. Lowenthal, Esq., pro
Jay N. Razzouk, Esq., pro hac vice            hac vice
Jay N. Razzouk, Attorney at Law               Boaz S. Morag, Esq., pro hac vice
San Bernardino, California                    Cleary Gottlieb Steen &
Executive Committee Member                    Hamilton LLP
                                              New York, New York
Alfred G. Yates, Jr., Esq.                    Counsel for Respondent Massey
Law Offices of Alfred G. Yates, Jr., P.C.     Energy Company n/k/a Alpha
Pittsburgh, Pennsylvania                      Appalachia Holdings, Inc.
Counsel for Petitioner Arlia and
Executive Committee Member



JUSTICE LOUGHRY delivered the Opinion of the Court.
JUSTICE DAVIS, deeming herself disqualified, did not participate.
JUDGE TABIT sitting by temporary assignment.
CHIEF JUSTICE WORKMAN and JUDGE TABIT dissent and reserve the right to file
dissenting opinions.
                              SYLLABUS BY THE COURT

              1. “‘A trial court is vested with a sound discretion in granting or refusing leave

to amend pleadings in civil actions. Leave to amend should be freely given when justice so

requires, but the action of a trial court in refusing to grant leave to amend a pleading will not

be regarded as reversible error in the absence of a showing of an abuse of the trial court’s

discretion in ruling upon a motion for leave to amend.’ Syllabus point 6, Perdue v. S.J.

Groves & Sons Co., 152 W.Va. 222, 161 S.E.2d 250 (1968).” Syl. Pt. 4, Bowyer v. Wyckoff,

238 W.Va. 446, 796 S.E.2d 233 (2017).



              2. “Appellate review of a circuit court’s order granting a motion to dismiss a

complaint is de novo.” Syl. Pt. 2, State ex rel. McGraw v. Scott Runyan Pontiac-Buick, Inc.,

194 W.Va. 770, 461 S.E.2d 516 (1995).



              3. “The local law of the state of incorporation should be applied to determine

who can bring a shareholder derivative suit.” Syl. Pt. 2, State ex rel. Elish v. Wilson, 189

W.Va. 739, 434 S.E.2d 411 (1993).



              4. “The procedural laws of this state necessarily apply to matters that are

brought in the courts of West Virginia.” Syl., in part, State ex rel. Airsquid Ventures, Inc.

v. Hummel, 236 W.Va. 142, 778 S.E.2d 591 (2015).



                                                i
              5. “The purpose of the words ‘and leave [to amend] shall be freely given when

justice so requires’ in Rule 15(a) W.Va. R. Civ. P., is to secure an adjudication on the merits

of the controversy as would be secured under identical factual situations in the absence of

procedural impediments; therefore, motions to amend should always be granted under Rule

15 when: (1) the amendment permits the presentation of the merits of the action; (2) the

adverse party is not prejudiced by the sudden assertion of the subject of the amendment; and

(3) the adverse party can be given ample opportunity to meet the issue.” Syl. Pt. 3, Rosier

v. Garron, Inc., 156 W.Va. 861, 199 S.E.2d 50 (1973), overruled on other grounds by

Bradshaw v. Soulsby, 210 W.Va. 682, 558 S.E.2d 681 (2001).



              6. “A fundamental principle of the law of corporations is that a shareholder

derivative action is an equitable proceeding in which a shareholder asserts, on behalf of the

corporation, a claim that belongs to the corporation rather than the shareholder.” Syl. Pt. 2,

Manville Pers. Injury Settlement Tr. v. Blankenship, 231 W.Va. 637, 749 S.E.2d 329 (2013).




                                              ii
LOUGHRY, Justice:

              The petitioners, who were several shareholders of the former company/nominal

respondent Massey Energy Company (“Massey” or “the company”), appeal the November

20, 2014, Amended Final Order of the Circuit Court of Kanawha County denying their

motion for leave to file a Second Amended Complaint and dismissing their pending

Amended Complaint. The petitioners argue that if permitted to once again amend their

complaint, they would assert facts sufficient to establish their standing to pursue a derivative

shareholder action on behalf of Massey against former corporate directors and officers, even

though the petitioners are no longer Massey shareholders. With their proposed Second

Amended Complaint, the petitioners also seek to add new claims on behalf of themselves and

a putative class alleging that the respondents breached fiduciary duties owed directly to

Massey shareholders when negotiating and agreeing to a corporate merger.



              The circuit court concluded that under controlling Delaware law, the petitioners

lack standing to pursue a derivative shareholder suit. Furthermore, the circuit court found

that it would be futile to allow the petitioners to file their proposed Second Amended

Complaint. For the reasons set forth below, we find no error in the circuit court’s rulings

and, accordingly, we affirm.




                                               1
                        I. Factual and Procedural Background

              On April 5, 2010, a devastating explosion occurred at Performance Coal’s

Upper Big Branch (“UBB”) underground coal mine in Montcoal, West Virginia. Tragically,

twenty-nine men working at UBB were killed. Performance Coal was a subsidiary of

Massey, a Delaware corporation headquartered in Virginia. In the wake of the explosion,

allegations arose of systemic mine safety compliance failures. See Manville Pers. Injury

Settlement Tr. v. Blankenship (“Manville”), 231 W.Va. 637, 640, 749 S.E.2d 329, 332

(2013). Several investigations1 and lawsuits ensued.



              The instant litigation began as a derivative shareholder lawsuit filed in the

Circuit Court of Kanawha County on April 15, 2010, by Manville Personal Injury Settlement

Trust, a Massey shareholder. Subsequently, the lawsuit was consolidated with derivative

actions instituted by other Massey shareholders, including California State Teachers’

Retirement System and Amalgamated Bank as Trustee for the Longview Collection

Investment Funds, and an Amended Complaint was filed on June 7, 2010.2 (All of the

shareholder plaintiffs are collectively referred to herein as “the petitioners”). In their


       1
       Entities investigating the explosion included the Federal Mine Safety and Health
Administration; the West Virginia Office of Miners’ Health, Safety, and Training; the
Governor’s Independent Investigation Panel; the United Mine Workers of America; and the
United States Attorney for the Southern District of West Virginia.
       2
        The petitioners’ brief explains that suits filed in other West Virginia counties were
transferred to Kanawha County for consolidation with this action. As part of the
consolidation, an executive committee of lawyers was created.

                                             2
derivative shareholder claims, the petitioners seek to hold individual members of Massey’s

then-Board of Directors, as well as certain Massey corporate officers, personally liable to the

company based upon the alleged breach of fiduciary duties. At its core, the Amended

Complaint asserts that the directors and officers knowingly allowed Massey’s employees to

disregard worker safety laws, regulations, and procedures, which resulted in the UBB

explosion. The individual defendants named in the Amended Complaint are Donald L.

Blankenship, Baxter F. Phillips, Jr., Dan R. Moore, E. Gordon Gee, Richard M. Gabrys,

James B. Crawford, Bobby R. Inman, Robert H. Foglesong, Stanley C. Suboleski, J.

Christopher Adkins, Jeffrey M. Jarosinski, M. Shane Harvey, and Mark A. Clemens

(hereinafter collectively “the respondents”).



              In addition, other Massey shareholders filed similar derivative lawsuits against

Massey directors and officers in the Delaware Court of Chancery. See In re Massey Energy

Co. Derivative and Class Action Litig., 160 A.3d 484 (Del. Ch. 2017) (“Massey Energy II”).3

The Delaware cases were subsequently consolidated with one another and amended to

include direct claims on behalf of the shareholders themselves. Id.4


       3
         We refer herein to two separate opinions of the Delaware Court of Chancery issued
in that court’s consolidated Massey litigation. To avoid confusion, we refer to the Court of
Chancery’s 2011 opinion denying a motion for a preliminary injunction as “Massey Energy
I” and its 2017 final decision as “Massey Energy II.”
       4
        Other litigation arising from the UBB explosion included lawsuits on behalf of the
estates of the miners who were killed; a securities fraud class action suit brought on behalf
of Massey shareholders; a federal criminal prosecution of former Massey Chief Executive

                                                3
              Weeks after the explosion, another company in the coal industry, Alpha Natural

Resources, Inc. (“Alpha”), initiated discussions with Massey about a possible corporate

merger.5 Initially, Massey’s Board of Directors (“Massey Board”) dismissed the idea.

However, Alpha approached Massey again in August 2010 with a non-binding proposal

offering twenty percent over Massey’s then-current stock price of $30.99 per share. The

Massey Board rejected this offer as insufficient, but determined that exploration of a merger

was warranted. In September 2010, Alpha increased its offer to $41.07 for each share of

Massey stock. After an October 2010 article in the Wall Street Journal reported that Massey

was reviewing alternatives, Massey received proposals from two additional companies,

Arcelor Mittal S.A. and Arch Coal, Inc.6 Massey’s discussions with Alpha were ongoing

during this time. In early January 2011, Arch Coal submitted a non-binding offer of $70 per

share; the following day, Alpha submitted an offer of $60.51 per share. Later in January,

Alpha raised its bid to $65 per share, while Arch Coal lowered its bid to $55 per share.

Following further negotiations, Alpha and the Massey Board reached a Merger Agreement

on January 28, 2011, whereby Alpha would pay $69.33 per share of Massey stock.



Officer Don L. Blankenship; and a non-prosecution agreement between the federal
government and Massey’s successor company that required payment of millions of dollars
in penalties. See Massey Energy II, 160 A.3d at 495.
       5
       Our information about the merger is derived from the allegations in the petitioners’
proposed Second Amended Complaint. These alleged facts are confirmed by the Delaware
Court of Chancery in Massey Energy I and II and by this Court’s opinion in Manville.
       6
      Although the proposed Second Amended Complaint refers to these other companies
as Company B and Company C, they are identified in the parties’ briefs.

                                             4
              The Merger Agreement between Massey and Alpha was announced on January

29, 2011. The Agreement provided that if Massey’s stockholders approved, then on June 1,

2011, Massey would merge with and into a company named Mountain Merger Sub, Inc. that

was formed by Alpha solely to effectuate this merger. The surviving corporation would be

a wholly-owned subsidiary of Alpha named Alpha Appalachia Holdings, Inc., a Delaware

corporation. As part of the Merger Agreement, each outstanding share of Massey common

stock would be converted into the right to receive 1.025 shares of Alpha common stock plus

$10 in cash (which calculates to $69.33 per share). As proposed, total consideration for the

merger would be in excess of $7 billion dollars.



              Faced with the potential merger, on May 2, 2011, the petitioners filed a motion

with the Circuit Court of Kanawha County for leave to file a Second Amended Complaint

that, in addition to re-asserting derivative claims on behalf of the company, sought to add

individual and class action claims on behalf of the shareholders themselves.7 The petitioners’

individual and class action claims assert that the respondents violated fiduciary duties owed

to the shareholders when negotiating and approving the Merger Agreement at an inadequate

price. In their brief, the petitioners report that the parties conducted discovery pertaining to

both the safety and the merger issues, but the petitioners desire additional discovery.



       7
       The proposed Second Amended Complaint also sought to add additional defendants:
Massey, Alpha, and Mountain Merger Sub, Inc., as well as two new members of the Massey
Board, Robert B. Holland III and Linda J. Welty.

                                               5
              On May 16, 2011, the petitioners filed a motion in the circuit court to

preliminarily enjoin Massey’s merger with Alpha. Unable to obtain a circuit court hearing

in the time frame they requested, the petitioners filed an emergency petition with this Court

on May 25, 2011, also seeking a preliminary injunction to halt the merger. After recognizing

that the motion had not yet been acted upon by the circuit court, that Alpha would be

impacted by an injunction but was not named as a party, and that a motion to enjoin the

merger was already pending in the Delaware litigation, this Court denied the emergency

petition. See California State Teachers’ Ret. Sys. v. Blankenship, No. 11-0839 (W.Va. May

31, 2011) (memorandum order).



              In a lengthy order entered on May 31, 2011, the Delaware Court of Chancery

refused to enjoin the merger and refused to create a “litigation trust” in which to maintain the

Delaware plaintiffs’ derivative claims. See In re Massey Energy Co. Derivative and Class

Action Litig., C.A. No. 5430-VCS, 2011 WL 2176479 (Del. Ch. May 31, 2011) (unpublished

opinion) (“Massey Energy I”). In short, the Court of Chancery concluded that the proposed

merger would be beneficial to Massey’s shareholders. The court explained, inter alia, that

              [o]n the day the Massey Board unanimously approved the
              Merger, January 27, 2011, the Merger consideration amounted
              to a 25% premium over Massey’s stock price based on the
              previous day’s closing price of Massey and Alpha stock, a 95%
              premium over the closing price of Massey stock on October 18,
              2010 before it was publicly reported that Massey was engaged
              in a strategic alternatives review, and even a 27% premium over
              Massey’s stock price the day of the explosion at the Upper Big
              Branch mine.

                                               6
Id. at * 1.



                It is undisputed that the merger proposal was thereafter submitted to a

stockholder vote, where ninety-nine percent of the Massey shares that were voted were cast

in favor of the transaction. Accordingly, the merger became effective June 1, 2011. The

company formerly known as Massey became a wholly-owned subsidiary of Alpha and, as

the sole shareholder, Alpha replaced Massey’s entire Board of Directors with a single

director of its choosing.8 Importantly, upon the merger, the petitioners ceased being Massey

stockholders.



                In addition to the case sub judice, on May 31, 2011, the petitioners brought a

separate legal proceeding in the Circuit Court of Kanawha County seeking to hold Massey

corporate directors and officers in contempt for failing to comply with an order entered by

the circuit court in 2008 in a prior shareholder derivative lawsuit. See Manville, 231 W.Va.

637, 639-40, 749 S.E.2d 329, 331-32. The circuit court’s 2008 order had required Massey

to adopt and follow certain mine safety standards and procedures, but the petitioners asserted

that the directors and officers failed to comply, resulting in the UBB explosion. Id. The

contempt proceeding was dismissed in September 2011 upon the circuit court’s conclusion

that after the merger, the petitioners were no longer Massey shareholders and, therefore,



        8
         The director of Alpha Appalachia Holdings is not a party herein.

                                               7
lacked derivative standing under the applicable Delaware law to pursue relief on behalf of

the company. Id. at 643, 749 S.E.2d at 335. Subsequently, this Court affirmed the circuit

court’s dismissal of the Manville contempt action. Id. at 648, 749 S.E.2d at 340.



              Meanwhile, on June 24, 2011, the respondents filed a motion in the case at

bar asking the circuit court to dismiss the petitioner’s Amended Complaint pursuant to Rule

12(b)(6) of the Rules of Civil Procedure. They also opposed the petitioners’ motion for leave

to file the proposed Second Amended Complaint. The respondents argued that after the

merger, the petitioners were no longer Massey shareholders and lacked standing to assert

derivative claims, and that amending their complaint a second time would be futile. After

briefing and a hearing, the circuit court entered an order on November 14, 2013,9 that both

dismissed the Amended Complaint and denied the motion for leave to file the Second

Amended Complaint. The circuit court’s only explanation was that the rulings were “[b]ased

upon, and for the reasons set forth in,” this Court’s opinion in Manville, 231 W.Va. 637, 749
S.E.2d 329. The petitioners appealed and, on August 26, 2014, we entered an order

remanding the case back to the circuit court for entry of an order containing findings of fact

and conclusions of law.




       9
        The circuit court case was delayed so as to not interfere with the work of the United
States Attorney in the federal criminal investigation.

                                              8
              Following remand, the petitioners sought a scheduling order for additional

briefing and a hearing, but the circuit court concluded that further proceedings would be

beyond the scope of the remand. The circuit court did grant the parties the opportunity to

submit proposed orders that included findings of fact and conclusions of law. On November

20, 2014, the circuit court entered an Amended Final Order explaining its reasons for

dismissing the Amended Complaint and for denying the motion for leave to file the Second

Amended Complaint.



              In the Amended Final Order, the circuit court explained that upon the

consummation of the merger with Alpha, the petitioners were no longer shareholders of

Massey and, therefore, had lost standing under the applicable Delaware law to pursue a

shareholder derivative suit. The circuit court rejected the petitioners’ argument that they

retained standing under a fraud exception in Delaware law, concluding that the petitioners

could not prove that the merger had been effectuated “solely” to deprive them of derivative

standing. Moreover, the circuit court found it would be futile to allow the petitioners to file

their Second Amended Complaint. To the extent that the Second Amended Complaint

reasserted the derivative claims, the circuit court reiterated that the petitioners had lost

shareholder standing and could not prove the fraud exception. With regard to the direct

claims that the petitioners sought to add, the circuit court ruled that to be entitled to money

damages under Delaware law, the petitioners would need to prove that the officers and

directors acted in bad faith to approve a sale of Massey at a materially inadequate and unfair

                                              9
price. The circuit court found that the proposed Second Amended Complaint did not allege

facts to establish that the merger was “materially inadequate” or that any inadequacy was the

result of “bad faith” conduct by the respondents. Furthermore, the circuit court recited with

approval the findings of the Delaware Chancery Court about the respondents’ “reasonable

efforts to get the highest price it could from Alpha” and the substantial premium received by

shareholders as a result of this merger. See Massey Energy I, 2011 WL 2176479, at *4.

Finally, the circuit court concluded that it would be prejudicial to the respondents to allow

the petitioners to pursue futile claims in another amended complaint.



              The petitioners once again appeal to this Court. While this appeal was

pending,10 the Delaware Court of Chancery entered its final order on May 4, 2017, dismissing

all of the Delaware plaintiffs’ claims–both derivative and direct–in that Massey litigation.

See Massey Energy II, 160 A.3d 484. Thereafter, we allowed the parties to file supplemental

briefs addressing the Delaware court’s final ruling. Having been fully briefed and argued,

this case is now ready for decision.



                      II. Standards of Review and Choice of Law

              There are two parts to the circuit court’s Amended Final Order: the denial of

the motion for leave to file a Second Amended Complaint and the dismissal of the pending


       10
        Due to an automatic stay imposed when Alpha filed for bankruptcy in late 2015, this
appeal was held in abeyance for nearly two years.

                                             10
Amended Complaint. With respect to the denial of leave to amend, we examine the circuit

court’s ruling for an abuse of discretion:

                     “A trial court is vested with a sound discretion in
              granting or refusing leave to amend pleadings in civil actions.
              Leave to amend should be freely given when justice so requires,
              but the action of a trial court in refusing to grant leave to amend
              a pleading will not be regarded as reversible error in the absence
              of a showing of an abuse of the trial court’s discretion in ruling
              upon a motion for leave to amend.” Syllabus point 6, Perdue v.
              S.J. Groves & Sons Co., 152 W.Va. 222, 161 S.E.2d 250 (1968).

Syl. Pt. 4, Bowyer v. Wyckoff, 238 W.Va. 446, 796 S.E.2d 233 (2017); accord Syl. Pt. 1,

Nellas v. Loucas, 156 W.Va. 77, 191 S.E.2d 160 (1972) (“A motion to amend a pleading is

addressed to the sound discretion of the trial court and such discretion will not be disturbed

on appeal unless there is a showing of abuse of discretion.”). However, we engage in

plenary review of the dismissal of the Amended Complaint. “Appellate review of a circuit

court’s order granting a motion to dismiss a complaint is de novo.” Syl. Pt. 2, State ex rel.

McGraw v. Scott Runyan Pontiac-Buick, Inc., 194 W.Va. 770, 461 S.E.2d 516 (1995). In

so doing, we construe the factual allegations in the Amended Complaint in the light most

favorable to the petitioners, who were the plaintiffs below. See id., 194 W.Va. at 776, 461
S.E.2d at 522.



              Furthermore, it is clear, and uncontested, that Delaware law controls our

substantive legal rulings in this appeal. Although the UBB mine was located in West

Virginia, the Massey company was incorporated in the State of Delaware pursuant to


                                              11
Delaware law. All of the petitioners’ claims, both in the Amended Complaint and in the

proposed Second Amended Complaint, are brought by the petitioners in their (now-former)

role as shareholders of Massey. These claims contend that Massey corporate directors and

officers breached fiduciary duties owed to the company and its shareholders. We recognized

in Manville that a controversy involving the relationship between shareholders and a

corporation is subject to the law of the state of incorporation. Manville, 231 W.Va. at 644,
749 S.E.2d at 336. More specifically, “[t]he local law of the state of incorporation should

be applied to determine who can bring a shareholder derivative suit.” Syl. Pt. 2, State ex rel.

Elish v. Wilson, 189 W.Va. 739, 434 S.E.2d 411 (1993). Notably, when addressing similar

substantive claims in Manville, we concluded that Delaware law applies. 231 W.Va. at 644,
749 S.E.2d at 336.



              While Delaware law applies to our substantive rulings in this matter, West

Virginia law controls our procedures and procedural decisions. “The procedural laws of this

state necessarily apply to matters that are brought in the courts of West Virginia.” Syl., in

part, State ex rel. Airsquid Ventures, Inc. v. Hummel, 236 W.Va. 142, 778 S.E.2d 591 (2015);

accord McKinney v. Fairchild Int’l, Inc., 199 W.Va. 718, 727, 487 S.E.2d 913, 922 (1997)

[quoting the Restatement (Second) of Conflict of Laws § 122 (1971) (“A court usually applies

its own local law rules prescribing how litigation shall be conducted[.]”)]. With these

principles in mind, we turn to the parties’ arguments.



                                              12
                                      III. Discussion

                         A. Denial of Motion for Leave to File
                       the Proposed Second Amended Complaint

              With regard to the petitioner’s motion for leave to file their proposed Second

Amended Complaint, the pertinent language in Rule 15(a) of the West Virginia Rules of

Civil Procedure provides that “a party may amend the party’s pleading only by leave of court

or by written consent of the adverse party; and leave shall be freely given when justice so

requires.”11 Expounding upon this provision, our Court has explained:

                      The purpose of the words “and leave [to amend] shall be
              freely given when justice so requires” in Rule 15(a) W.Va. R.
              Civ. P., is to secure an adjudication on the merits of the
              controversy as would be secured under identical factual
              situations in the absence of procedural impediments; therefore,
              motions to amend should always be granted under Rule 15
              when: (1) the amendment permits the presentation of the merits
              of the action; (2) the adverse party is not prejudiced by the
              sudden assertion of the subject of the amendment; and (3) the


       11
        The full text of Rule of Civil Procedure 15(a) provides:

                     (a) Amendments. – A party may amend the party’s
              pleading once as a matter of course at any time before a
              responsive pleading is served or, if the pleading is one to which
              no responsive pleading is permitted and the action has not been
              placed upon the trial calendar, the party may so amend it at any
              time within 20 days after it is served. Otherwise a party may
              amend the party’s pleading only by leave of court or by written
              consent of the adverse party; and leave shall be freely given
              when justice so requires. A party shall plead in response to an
              amended pleading within the time remaining for response to the
              original pleading or within 10 days after service of the amended
              pleading, whichever period may be longer, unless the court
              otherwise orders.

                                             13
               adverse party can be given ample opportunity to meet the issue.

Syl. Pt. 3, Rosier v. Garron, Inc., 156 W.Va. 861, 199 S.E.2d 50 (1973), overruled on other

grounds by Bradshaw v. Soulsby, 210 W.Va. 682, 558 S.E.2d 681 (2001).



               In contrast, however, a court may exercise its discretion to deny a motion for

leave to amend a complaint where such amendment would not lead to a presentation of the

case on its merits. In the case at bar, the circuit court concluded that allowing the petitioners’

Second Amended Complaint would be futile. As we have previously explained, “‘the liberal

amendment rules under Rule 15(a) do not require the courts to indulge in futile gestures.’”

Pyles v. Mason County Fair, Inc., 239 W.Va. 882, 889, 806 S.E.2d 806, 813 (2017) (quoting

Glick v. Koenig, 766 F.2d 265, 268-69 (7th Cir. 1985)). In Pyles, a man who was physically

beaten by third parties while attending a county fair sued the fair’s organizing board.

Subsequently, he unsuccessfully sought to amend his complaint to add the county

commission as a defendant; he alleged that the fair board and the county commission

engaged in a “joint venture” to hold the fair, thus the commission could be held vicariously

liable for his injuries. On appeal, this Court concluded that allowing the amended complaint

would be a futile gesture because either governmental immunity or the public duty doctrine

would operate to prevent the plaintiff from pursuing the county commission for liability.

Pyles, 239 W.Va. at 889, 806 S.E.2d at 813. As such, we found no abuse of discretion in the

circuit court’s denial of the motion to amend. Id.



                                               14
              In other cases, we have reached similar conclusions regarding the futility of

amending a complaint. See, e.g., Lloyd’s, Inc. v. Lloyd, 225 W.Va. 377, 386-87, 693 S.E.2d
451, 460-61 (2010) (finding circuit court did not abuse discretion when denying motion to

amend complaint because claims sought to be asserted would have been barred by res

judicata, thus amendment would not have permitted presentation of case on merits); Crum

v. Equity Inns, Inc., 224 W.Va. 246, 256-59, 685 S.E.2d 219, 229-32 (2009) (determining

circuit court did not abuse discretion when denying motion to amend complaint because

newly-proposed claims could not be proven, concluding “there is no need for the [plaintiff]

to waste valuable judicial resources by continuing futile litigation against the [defendant]”);

Bowyer v. HI-LAD, Inc., 216 W.Va. 634, 653-54, 609 S.E.2d 895, 914-15 (2004) (finding

circuit court was within its discretion to rule that amendment of complaint would be futile

due to indemnification clause); Bee v. W.Va. Sup. Ct. of App., No. 12-1111, 2013 WL
5967045, at *4 (W.Va. Nov. 8, 2013) (memorandum decision) (concluding that circuit court

did not err in denying leave to amend complaint and in dismissing case where “further

litigation . . . would have been futile”); Gassaway v. Dominion Exploration and Prod., Inc.,

No. 11-0535, 2011 WL 8193596, at *5 (W.Va. Oct. 11, 2011) (memorandum decision)

(affirming circuit court’s denial of motion for leave to amend complaint where additional

claims were predicated upon facts that plaintiff could never establish); accord Perkins v.

U.S., 55 F.3d 910, 917 (4th Cir. 1995) (affirming district court’s denial of motion to amend

complaint where claims that plaintiff proposed to add could not withstand motion to dismiss);

see generally 6 Charles Alan Wright et al., Federal Practice and Procedure § 1487, p. 743

                                              15
(3d ed. 2010) (recognizing that “several courts have held that if a complaint as amended

could not withstand a motion to dismiss or summary judgment, then the amendment should

be denied as futile”). Put simply, allowing a futile amendment to a complaint would not

serve the ends of justice. See R. Civ. P. 15(a) (amendment to be “freely given when justice

so requires”) (emphasis added).



              As set forth above, there are two types of claims set forth in the petitioners’

proposed Second Amended Complaint: derivative shareholder claims and direct shareholder

claims. We will separately consider whether the circuit court abused its discretion in

concluding that it would be futile to allow the petitioners to amend their complaint with

regard to each type of claim.




                           1. Derivative Shareholder Claims

              As this Court recognized in Manville, “[a] fundamental principle of the law of

corporations is that a shareholder derivative action is an equitable proceeding in which a

shareholder asserts, on behalf of the corporation, a claim that belongs to the corporation

rather than the shareholder.” 231 W.Va. at 638, 749 S.E.2d at 330, syl. pt. 2. “Derivative

suits enforce corporate rights and any recovery obtained goes to the corporation.” Zapata

Corp. v. Maldonado, 430 A.2d 779, 784 (Del. 1981) (citations omitted). In accordance with

                                             16
these principles, long-standing Delaware law requires that a plaintiff must

contemporaneously and continuously be a shareholder of a corporation in order to have

standing to maintain a derivative shareholder action on behalf of that corporation:

              Since [the Delaware] Supreme Court’s decision in Lewis v.
              Anderson [477 A.2d 1040 (Del. 1984)] [“Anderson”], it has been
              a matter of well-settled Delaware law for over three decades that
              stockholders of Delaware corporations must hold shares not
              only at the time of the alleged wrong, but continuously
              thereafter throughout the litigation in order to have standing to
              maintain derivative claims[.]

Massey Energy II, 160 A.3d at 497.



              Delaware law mandates that, with the exception of two narrow scenarios

discussed below, plaintiffs who lose their shareholder status as the result of a corporate

merger will also lose their standing to maintain a derivative suit. Specifically, the Delaware

Supreme Court has held that “[a] plaintiff who ceases to be a shareholder, whether by reason

of a merger or for any other reason, loses standing to continue a derivative suit.” Anderson,
477 A.2d at 1049; accord Massey Energy II, 160 A.3d at 497-98 (stockholders of Delaware

corporations “will lose standing when their status as stockholders of the company is

terminated as a result of a merger”); Kramer v. Western Pac. Indus., Inc., 546 A.2d 348, 354

(Del. 1988) (“To have standing to maintain a shareholder derivative suit, a plaintiff must be

a shareholder at the time of the filing of the suit and must remain a shareholder throughout

the litigation.”). The purpose of this rule is “to eliminate abuses associated with a derivative

suit and to ensure that upon the merger the derivative rights pass to the surviving corporation

                                              17
which then has the sole right or standing to prosecute the action.” Lewis v. Ward, 852 A.2d
896, 901 (Del. 2004) (“Ward”) (internal quotation marks, footnotes, and citations omitted);

accord Massey Energy II, 160 A.3d at 498 (noting “[t]he continuous ownership rule has been

repeatedly reaffirmed” and explaining “[t]he rationale for the rule is that a derivative claim

is a property right owned by the nominal corporate defendant that then flows to the acquiring

corporation by operation of a merger”) (internal quotation marks, citations, and footnotes

omitted).



              It is wholly uncontested that upon the completion of the merger between

Massey and Alpha, the petitioners ceased being shareholders of Massey. At that time, Alpha

became the sole shareholder of the newly-formed corporation, Alpha Appalachia Holdings,

Inc. As such, a straight-forward application of Delaware’s continuous ownership rule

dictates the conclusion that the petitioners lost standing to pursue the derivative claims, and

that Alpha acquired the right to pursue these claims. The Delaware Court of Chancery

reached this same conclusion in its Massey litigation. See Massey Energy II, 160 A.3d at 497

(concluding that count asserting derivative claim “must be dismissed because plaintiffs lost

standing to pursue the claim by virtue of the Merger”).



              In an attempt to preserve their derivative standing, the petitioners’ proposed

Second Amended Complaint alleges facts and claims through which they seek to bring their



                                              18
case under one of the two narrow12 exceptions to Delaware’s continuous ownership rule,

specifically, the fraud exception. Pursuant to this exception, former shareholders retain

derivative standing “if the merger itself is the subject of a claim of fraud, being perpetrated

merely to deprive shareholders of the standing to bring a derivative action[.]” Ward, 852
A.2d at 902 (emphasis added) (quoting Kramer, 546 A.2d at 354, and referencing Anderson,

477 A.2d 1040); accord Massey Energy II, 160 A.3d at 498 (same quote). The Supreme

Court of Delaware has explained that in “more than twenty-five years of precedent . . . [it

has] consistently held the fraud exception applies only where the sole purpose of a merger

is to extinguish shareholders’ derivative standing.”        Arkansas Teacher Ret. Sys. v.

Countrywide Fin. Corp., 75 A.3d 888, 894 (Del. 2013) (emphasis added) (citations omitted).

Stated differently, the fraud exception applies only when a corporate merger is pretextual.

“A pretextual merger is one that was not entered into for any valid purpose; [the plaintiff]

must allege there was no alternative valid business purpose for the Merger.”           Globis

Partners, L.P. v. Plumtree Software, Inc., No. 1577-VCP, 2007 WL 4292024, at *8 (Del. Ch.

Nov. 30. 2007).13




       12
        See Feldman v. Cutaia, 956 A.2d 644, 660 (Del. Ch. 2007) (recognizing that
although “narrow” exceptions exist, continuous ownership rule is a “bright line rule” that
Delaware courts “adhere[] to closely”) (citations omitted).
       13
         A second exception recognized in Delaware law for maintaining post-merger
derivative shareholder standing is “if the merger is in reality merely a reorganization which
does not affect plaintiff’s ownership in the business enterprise.” Massey Energy II, 160 A.3d
at 498 (quoting Ward, 852 A.2d at 902). The petitioners do not rely upon this exception.

                                              19
              When arguing that the merger with Alpha was effectuated “merely” to deprive

them of derivative standing, the petitioners allege that Massey’s financial advisor solicited

proposals only from Alpha and two other companies; that a Form S-414 submitted by Alpha

and Massey revealed that the Massey Board did not consider the pending derivative claims

when negotiating the merger price; and that Alpha agreed to retain in key roles four of the

five Massey officers who are named as defendants. The petitioners theorize that by installing

these four officers into the newly-formed company, the officers could direct the internal

investigations into the UBB explosion and could prevent Alpha from pursuing the derivative

claims after the merger. Moreover, the petitioners contend that the reason the respondent

directors agreed to the merger with Alpha, at that particular time and that particular price,

was to obtain a buyer who would not pursue the derivative shareholder claims. The

petitioners suggest that another buyer, such as Arch Coal, or even Alpha if Alpha had

engaged in a hostile takeover instead of a negotiated merger, would have pursued the

derivative claims and sought to hold the respondents personally liable. The petitioners also

argue that information obtained during Don Blankenship’s federal criminal prosecution could

provide more evidence of the fraudulent nature of the merger.




       14
        A Form S-4 is a Securities and Exchange Commission form used to register material
information related to a merger or acquisition. It is available to shareholders to evaluate the
merits of a proposed merger.

                                              20
                In its rejection of the applicability of the Delaware fraud exception, the circuit

court’s Amended Final Order referenced, inter alia, the discussion in Manville about the

financial benefits of the merger to Massey shareholders. See Manville, 231 W.Va. at 646,
749 S.E.2d at 338. However, the petitioners argue that the reason they lost in Manville was

that the Manville pleadings did not allege the merger was pretextual. By contrast, the

petitioners’ proposed Second Amended Complaint, if allowed, would allege that the merger

was effectuated to deprive them of derivative standing. The petitioners argue that they are

now doing what this Court concluded they had failed to do in Manville.



                The respondents argue that it is impossible for the petitioners to prove there

was no valid business purpose for the merger, thus it would be an exercise in futility for this

Court to allow the filing of the Second Amended Complaint. According to the respondents,

there were unquestionably valid business reasons underlying Massey’s merger with Alpha.

Most importantly, they contend that the merger resulted in substantial value to Massey

shareholders.     Alpha paid more than seven billion dollars in merger consideration,

representing a twenty-seven percent premium above Massey’s stock price immediately

before the UBB explosion. The respondents contend that the substantial premium paid in

cash and stock is why more than ninety-nine percent of Massey shares that were voted, were

cast in favor of the merger. Furthermore, the petitioners concede in their proposed Second

Amended Complaint that the Massey Board was instructed by its legal counsel to “assume

the derivative claims would survive” the merger, and not to take the derivative claims into

                                                21
account when considering the merger. The respondents argue that the petitioners’ concession

of this point is completely inconsistent with their claim that the merger was merely to

preempt the derivative claims. Finally, the respondents argue that the petitioners’ fraud

claims are nothing but conclusory statements that do not state facts to support fraud with the

requisite degree of particularity. See W.Va. R. Civ. P. 9(b) (“[C]ircumstances constituting

fraud . . . shall be stated with particularity.”); accord Ward, 852 A.2d at 905 (“the

particularized pleading requirement . . . must be satisfied by a derivative complaint that seeks

to invoke the fraud exception”).



              After carefully considering the petitioners’ proposed Second Amended

Complaint and the parties’ arguments on appeal, it is clear to this Court that the petitioners

lost derivative standing and cannot prove the fraud exception.            Even if one of the

respondents’ reasons for pursuing the merger was to protect themselves from liability in the

derivative shareholder suits, it would be impossible for the petitioners to prove that this was

the sole reason for the merger. Even from a reading of the petitioners’ proposed Second

Amended Complaint, it is obvious that there were legitimate business benefits arising from

the merger–most importantly, the shareholders received substantial compensation for their

stock. Alpha was the highest bidder in a multi-bidder process, and an overwhelming

majority of stockholder votes were in favor of this transaction. The facts as asserted by the




                                              22
petitioners simply do not support the notion that the merger was “merely” a pretext to deprive

them of standing in this lawsuit.15



              Therefore, even accepting the petitioners’ allegations as true, and assuming

arguendo that the respondents committed the wrongful acts asserted in both the Amended

Complaint and the proposed Second Amended Complaint, Delaware law dictates that the

petitioners have lost standing to pursue the derivative shareholder claims. As the Delaware


       15
         The Delaware Court of Chancery also concluded that pursuant to the continuous
ownership rule, the plaintiffs in its Massey litigation had lost derivative shareholder standing
as a result of the merger. Massey Energy II, 160 A.3d at 497-98. Ultimately, the Delaware
court was not asked to rule upon the fraud exception because the plaintiffs therein waived
the issue. Regardless, the Chancellor made the following observations in the final order
granting the defendants’ motion to dismiss the case:

              Plaintiffs’ concession [that neither of the established exceptions
              to the continuous ownership rule applies] is hardly surprising.
              The Merger plainly was not a mere reorganization, and then-
              Vice Chancellor Strine expressly held [in the 2011 order], based
              on an extensive preliminary injunction record, that “the record
              in this case does not support the notion that the Massey Board’s
              pre-Merger conduct necessitated the Merger with Alpha,” and
              actually supported the opposite inference:

                      Indeed, the record supporting the inference that
                      the Massey Board considered its stand-alone plan
                      as being a viable option, but on the basis of the
                      company’s tarnished reputation and history of
                      missing management projections, determined that
                      pursuing the profitable standalone plan was not
                      the best choice available.

Id. at 498 (quoting Massey Energy I, 2011 WL 2176479, at *30 n. 199). We find these
observations persuasive.

                                              23
Court of Chancery observed, the right to pursue the derivative claims was transferred to

Alpha. Massey Energy II, 160 A.3d at 488 & 506-07.16 Accordingly, we find that the circuit

court did not abuse its discretion in denying the petitioners’ motion for leave to amend their

complaint with regard to the derivative claims.



                                2. Shareholders’ Direct Claims

              Next, we turn our attention to the direct claims in the petitioners’ proposed

Second Amended Complaint. On behalf of themselves and a putative class of other former

Massey shareholders, the petitioners contend that when negotiating and approving Massey’s

merger with Alpha, the respondents’ bad faith and breach of fiduciary duty caused them to

“fail[] to obtain the highest price reasonably available for the Company[.]” The petitioners

also assert that the respondents failed to disclose material information to Massey’s

shareholders about the terms of the merger, including a valuation of the derivative claims and

information about the respondents’ alleged malfeasance. According to the petitioners, it

would not be a futile endeavor for the circuit court to permit them to amend their complaint

to add these direct claims.17


       16
         See In re Primedia, Inc. Shareholders Litig., 67 A.3d 455, 476 (Del. Ch. 2013)
(“Where . . . the surviving corporation is a wholly owned subsidiary of another entity, the
[derivative] litigation asset of the surviving corporation comes under the control of parent.”).
       17
         The petitioners focus their direct claims on the respondents’ conduct during the
merger negotiations and when entering into the Merger Agreement. However, to the extent
that the petitioners might be arguing that the safety violations at Massey’s mines could
support their direct claims, Delaware law would not support them. The Delaware Court of

                                              24
              Arguing in support of the circuit court’s futility ruling, the respondents contend

that the merger was a public, multi-bidder process that lasted for nine months and resulted

in a price that was $14.33 per share higher than Arch’s final bid and twenty-seven percent

higher than the value of Massey’s stock just before the UBB explosion. The respondents

argue that the petitioners’ claims about the merger consideration being too low are merely

conclusory and speculative. In addition, the respondents explain that the existence of the

derivative claims was included in the merger proxy statement and, even if they had

committed wrongdoing, there is no law requiring them to admit it.



              Under Delaware law, “to state a bad-faith claim, a plaintiff must show either

[1] an extreme set of facts to establish that disinterested directors were intentionally

disregarding their duties or [2] that the decision under attack is so far beyond the bounds of

reasonable judgment that it seems essentially inexplicable on any ground other than bad faith.

This is a difficult standard to meet.” In re MeadWestvaco Stockholders Litig., 168 A.3d 675,

684 (Del. Ch. 2017) (internal footnote and citations omitted). Moreover, “‘[d]irectors’

decisions must be reasonable, not perfect. In the transactional context, [an] extreme set of

facts [is] required to sustain a disloyalty claim premised on the notion that disinterested

directors were intentionally disregarding their duties[.]’” Id. (quoting Lyondell Chem. Co.



Chancery explained that the failure to exercise proper oversight and supervision of safety
issues is a “prototypical example[] of corporate harm that can be pursued only derivatively.”
Massey Energy II, 160 A.3d at 503.

                                              25
v. Ryan, 970 A.2d 235, 243 (Del. 2009)). “[E]ven one ‘plausible and legitimate explanation

for the board’s decision’ would negate a reasonable inference that the decision was ‘so far

beyond the bounds of reasonable judgment that it seems essentially inexplicable on any

ground other than bad faith.’” MeadWestvaco, 168 A.3d at 684 (quoting In re Alloy, Inc.,

No. 5626-VCP, 2011 WL 4863716, at *12 (Del. Ch. Oct. 13, 2011)).



              Our review of the petitioners’ proposed Second Amended Complaint finds

ample support for the circuit court’s conclusion that allowing a challenge to the merger

consideration would be an exercise in futility and a waste of judicial time and resources. The

factual allegations in the proposed Second Amended Complaint detail how the respondents

engaged in a bidding process; employed outside advisors; sought bids from three companies,

including Alpha; and continued to negotiate with Alpha to obtain the higher price of $69.33

per share. Inasmuch as this price is a twenty-seven percent premium over the value of

Massey’s stock before the UBB explosion, it does not, as a matter of Delaware law, support

a theory of bad faith. See MeadWestvaco, 168 A.3d at 686 (when considering motion to

dismiss, concluding that premium of 9.1 percent was “nowhere near so egregious, so

irrational, or so far beyond the bounds of reasonable judgment as to be inexplicable on any

ground other than bad faith”) (internal quotations marks, footnotes, and citations omitted);

In re Crimson Exploration Inc. Stockholder Litig., No. 8541-VCP, 2014 WL 5449419, *23

(Del. Ch. Oct. 24, 2014) (concluding that “Plaintiffs have failed to allege facts from which

this Court reasonably could find or infer that the exchange ratio here, representing a 7.7%

                                             26
premium, satisfies th[e] demanding standard” of asserting that “price was so far beyond the

bounds of reasonable judgment that it seems inexplicable on any ground other than bad

faith”) (internal quotation marks, citations, and footnotes omitted). Indeed, the merger and

merger consideration were acceptable to the overwhelming majority of voting shareholders.



               When arguing that the merger consideration was inadequate, the petitioners

assert that the respondents failed to demand any value from Alpha for the acquisition of the

derivative claims. However, to challenge the merger on that basis, the petitioners must be

able to establish, inter alia, that “the value of the derivative claim . . . [was] material in the

context of the merger.” In re Primedia, Inc. Shareholders Litig., 67 A.3d 455, 477 (Del. Ch.

2013). Moreover, “Delaware corporate fiduciary law does not require directors to value or

preserve piecemeal assets in a merger setting. What is relevant is the value of the enterprise

as a whole.” MeadWestvaco, 168 A.3d at 686 (internal quotation marks, footnote, and

citation omitted). Notably, the Delaware Court of Chancery has already discussed the many

impediments and uncertainties involved in valuing the derivative claims. Massey Energy I,

2011 WL 2176479, at *27-29. These problems include a limited amount of available

directors’ liability insurance coverage, and the problem that any value Alpha might have

obtained from its purchase of the derivative claims was offset by the extensive liabilities it

assumed from Massey. Id. The Delaware court concluded that the derivative claims were

not material in the context of an $8.5 billion merger. Id. Although the rulings of the

Delaware Court of Chancery have no preclusive effect in the case sub judice, which involves

                                               27
different plaintiffs and somewhat different allegations, we would be remiss if we did not

acknowledge these very persuasive findings about this same corporate transaction.



              We also find no error in the circuit court’s conclusion that allowing the

petitioners’ “failure to disclose” claims would be futile. Regarding disclosure issues,

Delaware law provides as follows:

                      It is well established that directors of Delaware
              corporations are under a fiduciary duty to disclose fully and
              fairly all material information within the board’s control when
              it seeks shareholder action. An omitted fact is material if there
              is a substantial likelihood that a reasonable stockholder would
              consider it important in deciding how to vote. To prevail on a
              claim of material omission, therefore, a plaintiff must
              demonstrate a substantial likelihood that, under all the
              circumstances, the omitted fact would have assumed actual
              significance in the deliberations of the reasonable stockholder.
              There must be a substantial likelihood that the disclosure of the
              omitted fact would have been viewed by the reasonable
              stockholder as having significantly altered the “total mix” of
              information made available.

Loudon v. Archer-Daniels-Midland Co., 700 A.2d 135, 143 (Del. 1997) (internal quotation

marks, footnotes, and citations omitted). Moreover, “it is inherent in disclosure cases that

the misstated or omitted facts be identified and that the pleadings not be merely conclusory.”

Id. at 140. “For example, a pleader must allege that facts are missing from the proxy

statement, identify those facts, state why they meet the materiality standard and how the

omission caused injury.” Id. at 141. If a complaint fails to allege this information, then it

fails to state a claim upon which relief can be granted. Id.


                                             28
              A review of the proposed Second Amended Complaint reveals that the

petitioners’ “lack of disclosure” allegations fail to meet Delaware’s standards for establishing

a viable claim. The petitioners fail to allege why or how the alleged omission about the

anticipated value of the derivative claims was material or caused injury to the shareholders

personally. Indeed, “[p]roxy statements . . . need not disclose every detail underlying a

financial advisor’s analysis.” Crimson Exploration, 2014 WL 5449419, at *26. Finally,

regarding the respondents’ alleged wrongdoing, “the duty of disclosure does not require

directors to admit wrongdoing. To necessitate such a disclosure would require that directors

engage in self-flagellation and draw legal conclusions, in conflict with well settled Delaware

law.” In re KKR Fin. Holdings LLC S’holder Litig., 101 A.3d 980, 1000 (Del. Ch. 2014)

(internal quotation marks and citation omitted), aff’d sub nom. Corwin v. KKR Fin. Holdings

LLC, 125 A.3d 304 (Del. 2015); accord Loudon, 700 A.2d at 143 (“directors’ duty of

disclosure does not oblige them to characterize their conduct in such a way as to admit

wrongdoing”).



              Accordingly, as a matter of Delaware law, we conclude that the petitioners

failed to allege an “extreme set of facts” to establish that the respondents’ conduct was not

disinterested, or that the merger was “so far beyond the bounds of reasonable judgment that

it seems inexplicable on any grounds other than bad faith.” See MeadWestvaco, 168 A.3d

at 684. As such, the circuit court did not abuse its discretion in denying the motion for leave

to amend the complaint to add the direct claims.

                                              29
                        B. Dismissal of the Amended Complaint

              With regard to the circuit court’s dismissal of the Amended Complaint and,

thus, the dismissal of this litigation, we note that the Amended Complaint only includes

derivative shareholder claims. Because the petitioners no longer own Massey stock, a

straightforward application of Delaware’s continuous ownership rule dictates that they have

lost standing to pursue a derivative shareholder suit. See Anderson, 477 A.2d at 1049 (“A

plaintiff who ceases to be a shareholder, whether by reason of a merger or for any other

reason, loses standing to continue a derivative suit.”). Moreover, because the Amended

Complaint was filed well before the merger was announced, the petitioners did not include

any allegations in an attempt to preserve their post-merger standing under either of the rule’s

exceptions.



              Seeking to salvage their case and delay the inevitable, the petitioners argue that

the respondents’ motion to dismiss was erroneously converted into a motion for summary

judgment because the circuit court considered matters outside of the Amended Complaint.

We reject this assertion.



              To dismiss the Amended Complaint for lack of standing, the circuit court

needed just one fact that was outside of the four corners of that pleading: the petitioners are

no longer Massey shareholders. This is both undisputed by the parties and readily subject

to judicial notice based upon the corporate merger documents on file with governmental

                                              30
entities. “Rule 12(b)(6) permits courts to consider matters that are susceptible to judicial

notice.” Forshey v. Jackson, 222 W.Va. 743, 747, 671 S.E.2d 748, 752 (2008) (quoting

Franklin D. Cleckley, et al., Litigation Handbook on West Virginia Rules of Civil Procedure

§ 12(b)(6)[2], at 348 (3d ed. 2008)). Under Rule 201 of the Rules of Evidence, “a court is

permitted to take judicial notice of adjudicative facts that cannot reasonably be questioned

in light of information provided by a party litigant.” Gomez v. Kanawha Co. Comm’n, 237

W.Va. 451, 470, 787 S.E.2d 904, 923 (2016) (quoting Arnold Agency v. W.Va. Lottery

Comm’n, 206 W.Va. 583, 596, 526 S.E.2d 814, 827 (1999)).



              Moreover, this Court has recognized that the harm arising when a court

considers material extraneous to a complaint is generally that the plaintiff lacks notice that

the material may be considered. Forshey, 222 W.Va. at 748, 671 S.E.2d at 753 (discussing

Chambers v. Time Warner, Inc., 282 F.3d 147, 152-53 (2d Cir. 2002)). No such harm arises

in the instant matter, where the petitioners’ status as former shareholders is not only

undisputed, but is central to the arguments regarding the proposed Second Amended

Complaint. For all of these reasons, we find no error with the dismissal of the petitioners’

Amended Complaint.18


       18
          In a separate assignment of error, the petitioners contend that the circuit court
violated their procedural due process rights. First, they argue that the court considered
matters outside of the four corners of the Amended Complaint. As discussed above, we
reject that argument. Second, they assert that the court dismissed their case without affording
them notice and the opportunity to be heard. We can easily dispose of this claim. The
appendix record reflects that all parties extensively briefed the issues to the circuit court.

                                              31
                                      IV. Conclusion

              For the reasons set forth herein, we affirm the circuit court’s November 20,

2014, Amended Final Order.

                                                                                    Affirmed.




Furthermore, although the circuit court declined the petitioners’ request to enter a new
scheduling order after this Court’s remand on August 26, 2014, that decision was in keeping
with the scope of our limited remand. Our remand order instructed the circuit court to enter
a new order containing findings of fact and conclusions of law to explain its prior ruling; we
did not set aside the circuit court’s prior ruling nor did we require the circuit court to hold
further hearings or proceedings. See Syl. Pt. 2, in part, State ex rel. Frazier & Oxley, L.C.
v. Cummings, 214 W.Va. 802, 591 S.E.2d 728 (2003) (“Limited remands explicitly outline
the issues to be addressed by the circuit court and create a narrow framework within which
the circuit court must operate.”). Moreover, the circuit court permitted the parties to file
proposed findings of fact and conclusions of law for the court’s consideration. We see no
due process violations in this matter.

                                              32